Citation Nr: 0937214	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-36 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to 
January 2006.  

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Hearing loss was not manifest to a compensable degree 
within the year after service.

3.  There is no current diagnosis of hearing loss. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection will be presumed for certain chronic 
diseases enumerated in 
38 C.F.R. § 3.309, which includes sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, 38 C.F.R. § 3.385 (2009) defines impaired hearing as 
a disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In the present case, the Veteran contends that his hearing 
loss began after he was involved in an IED explosion in 
October 2004.  In giving due consideration to the places, 
types, and circumstances of his service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran's service treatment records reflect normal 
audiology examination results in January 2006.  At that time, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
0
LEFT
25 
20
20
20
15

Although service treatment records reflect noise exposure, 
the January 2006 audiology examination was within normal 
limits.  Thus, the evidence does not support a finding of 
hearing loss within the criteria for a disability under 
38 C.F.R. § 3.385 (2009), while on active duty service.

Next, post-service evidence includes a July 2006 VA audiology 
evaluation.  At that time, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
4
LEFT
20
15
25
25
10

Maryland CNC speech recognition scores were 98 for both the 
right and left ears. 

Significantly, hearing loss did not exceed 40 decibels or 
more for any of the frequencies of 500, 1000, 2000, 3000, and 
4000, nor did it exceed 26 decibels for at least three of 
these frequencies, in either ear.  Moreover, the speech 
recognition scores using the Maryland CNC Test were not less 
than 94 percent, in either ear.  Therefore, the Veteran does 
not have a current disability in either ear.  38 C.F.R. 
§ 3.385 (2009).

In assigning high probative value to the July 2006 
examination, the Board finds that the examination was 
adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Specifically, the examiner had the claims 
file for review, obtained a reported history from the 
Veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  

In light of the above discussion and having carefully 
reviewed the evidence of record in light of the applicable 
law, the Board finds that the Veteran's claim fails because a 
current hearing disorder is not shown for either ear.

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no 
competent evidence that the Veteran has a disease or injury 
relating to hearing loss.  Significantly, there is no 
competent evidence of a current diagnosis of hearing loss.  

In addition to the documented post-service audio examination, 
the evidence includes statements and sworn testimony from the 
Veteran asserting a current hearing loss disorder.  While he 
is competent to report symptoms as they come to him through 
his senses, hearing loss is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

As stated above, there are no post-service VA treatment or 
private records showing a diagnosis of hearing loss.  To the 
contrary, normal hearing acuity was noted in the July 2006 VA 
audiology examination report.  Accordingly, equipoise is not 
shown, and the benefit of the doubt rule does not apply.  As 
such, the Board is unable to grant the benefit sought.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Specifically, the RO obtained service treatment records.  
Moreover, the Veteran underwent a VA audiology examination in 
July 2006.  Further, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in June 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


